In general, I agree with the views expressed by the majority. However, I add a few words to clarify what seems to me to be the applicable law. An error may be prejudicial and harmful in a close case, see *Page 351 Hoare v. Cleveland (1933), 126 Ohio St. 625, 628-629, but loses its prejudicial and harmful quality when the evidence of guilt is overwhelming. Nonetheless, there are circumstances such as the lack of counsel (see Justice Stewart's concurrence inChapman v. California (1967), 386 U.S. 18, 42-43,17 L. Ed. 2d 705, 720-721) in which the law does not pause to determine prejudice or lack of it on the basis of the weight of the evidence. Such conditions lack essential elements of fairness and are short of Due Process per se beyond a reasonable doubt whether the proof of guilt is close, or short, or long. In such cases the Constitution requires a new trial without an evaluation of effects.